Name: 2006/926/EC: Commission Decision of 13 December 2006 amending Decision 2001/881/EC as regards the list of border inspection posts in view of the accession of Bulgaria and Romania (notified under document number C(2006) 6454) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  animal product;  Europe;  agricultural policy;  European Union law;  European construction;  labour market;  agricultural activity
 Date Published: 2007-06-05; 2006-12-14

 14.12.2006 EN Official Journal of the European Union L 354/52 COMMISSION DECISION of 13 December 2006 amending Decision 2001/881/EC as regards the list of border inspection posts in view of the accession of Bulgaria and Romania (notified under document number C(2006) 6454) (Text with EEA relevance) (2006/926/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of Bulgaria and Romania and in particular Article 4(3) thereof, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 56 thereof, Whereas: (1) Commission Decision 2001/881/EC of 7 December 2001 drawing up a list of border inspection posts agreed for veterinary checks on animals and animal products from third countries and updating the detailed rules concerning the checks to be carried out by the experts of the Commission (1) sets out a list of border inspection posts for veterinary checks on live animals and animal products introduced into the Community from third countries in the Annex to that Decision (the list of border inspection posts). (2) The accession of Bulgaria and Romania on 1 January 2007 will result in significant movements and changes in the Community's borders with neighbouring third countries. (3) Following the accession of those two countries, Hungary will cease to be the south eastern land border of the Community and the existing land border inspection post and live animal crossing point at Nagylak on the Hungarian-Romanian border will lose its function. Accordingly, it should be deleted from the list of border inspection posts. This deletion has been enacted in the package of legal technical adaptations necessary as a result of enlargement. (4) In addition, the Greek border with Bulgaria will also cease to be a frontier with a third country, and the existing land border inspection posts on that frontier at Ormenion and Promochonas will lose their function. Accordingly, they should be deleted from the list of border inspection posts. This deletion has also been enacted in the package of legal technical adaptations necessary as a result of enlargement. (5) All the proposed new locations in Bulgaria and Romania, put forward as border inspection posts with third countries, have been inspected by the Food and Veterinary Office of the Commission who have recommended that those completed satisfactorily should be approved by the Commission. Therefore, those locations should be included in the list of border inspection posts. (6) Decision 2001/881/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2001/881/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision shall apply subject to and from the date of entry into force of the Treaty of Accession of Bulgaria and Romania. Article 3 This Decision is addressed to the Member States. Done at Brussels, 13 December 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 326, 11.12.2001, p. 44. Decision as last amended by Decision 2006/414/EC (OJ L 164, 16.6.2006, p. 27). ANNEX The Annex to Decision 2001/881/EC is amended as follows: 1. The following entry is inserted for Bulgaria, between the entry for Belgium and the Czech Republic: Country: Bulgaria 1 2 3 4 5 6 Bregovo BG 00199 R HC (2), NHC Burgas BG 00299 P HC, NHC Gjushevo BG 00399 R HC (2), NHC Kalotina BG 00499 R HC (2), NHC U, E, O Kapitan Andreevo BG 00599 R HC, NHC U, E, O Sofia BG 00699 A HC (2), NHC (2) E, O Varna BG 00799 P HC, NHC Zlatarevo BG 00899 R HC (2), NHC 2. The following entry is inserted for Romania, between the entry for Portugal and Slovenia: Country: Romania 1 2 3 4 5 6 Albita RO 40199 R IC 1 HC (2) IC 2 NHC-T(CH), NHC-NT IC 3 U, E, O Bucharest Otopeni RO 10199 A IC 1 HC-NT (2), HC-T(CH) (2), NHC-NT (2) IC 2 E, O Constanta North RO 15199 P HC (2), NHC-NT (2), NHC-T(CH) (2) Constanta South-Agigea RO 15299 P HC (2), NHC-T(CH) (2), NHC-NT (2) Halmeu RO 33199 R IC 1 HC (2), NHC (2) IC 2 U, E, O Sculeni Lasi RO 25199 R HC (2), NHC (2) Siret RO 36199 R HC (2), NHC (2) Stamora Moravita RO 38199 R IC 1 HC (2), NHC (2) IC 2 U, E, O